we cotax exempt and department of the treasury internal_revenue_service washington d c mar t ep racts uniform issue list legend taxpayer a ira x account q financial_institution a date amount m ailment n dear this is in response to your request dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a maintained an individual_retirement_account ira ira x with financial_institution a taxpayer a age received a distribution of amount m taxpayer a asserts that his failure to accomplish a rollover of amount m within the 60-day period prescribed by sec_408 of the code was due in part to financial_institution a’s error in failing to follow taxpayer a’s instructions and in part to taxpayer a’s medical_condition __ asserts that on date taxpayer a taxpayer a has not used amount m for any other purpose page the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a suffers from ailment n during the 60-day period following the distribution of amount m taxpayer a underwent treatments involving chemotherapy taxpayer a had been discussing the maturing certificate of deposit cd in ira x with a representative of financial_institution a and explained that his intention was not to renew the cd but instead transfer the funds to a money market account in ira x taxpayer a was asked to come into financial_institution a’s office to sign the appropriate paperwork to convert the cd to a money market account however taxpayer a’s medical_condition made it difficult for him to go to the bank on date taxpayer a went to financial_institution a’s office to sign the appropriate paperwork which had been prepared by financial_institution a on taxpayer a’s behalf and which taxpayer a believed would transfer amount m from a maturing cd to a money market account within ira x however financial_institution a misunderstood taxpayer's intentions and mistakenly transferred amount m from ira x into account q a money market account outside ira x federal income taxes were not withheld in the transaction as a result of his medical_condition taxpayer a did not realize that financial_institution a had removed amount m from ira x and deposited amount m into a non-ira account taxpayer a first learned from his cpa that the date ira x transfer was taxable during the preparation of his tax_return taxpayer a and his cpa contacted financial_institution a and were informed that because the 60-day period had expired nothing could be done to correct the error based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount m contained in sec_408 of the code the code’ sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers page sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization page incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a rollover of amount m within the day period prescribed by sec_408 of the code was due in part to financial_institution a’s error in failing to follow taxpayer a’s instructions and in part to taxpayer a’s medical_condition therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution to taxpayer a of amount m taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of amount m to an ira or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ra contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page if you have any questions please contact xxxxxxxxxxxxxxx xxxxxxx by phone at xxxxxxxxxxxx or fax at xxxxxxx sincerely yours ak a thant laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
